DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 03, 2020 has been entered.
Response to Amendment
The amendment filed June 03, 2020 has been entered. Claim 1-3, 5-7, 16-23, 38-45 are pending in the application. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Final Office Action mailed January 18, 2022.
Claim Objections
Claims 1, 39, and 40 are objected to because of the following informalities:
Claim 1: On line 5, “comprises” should be “comprising”.
Claim 39: On line 1, “comprise” should be “comprises”.
Claim 40: On line 1, “comprise” should be “comprises”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 16-23, 38-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the inner member is pulled proximally to disengage” on line 54. As per MPEP 2173.05(p)(ll), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. It is not clear if the claims are drawn only to structures that are capable of performing the method steps or if the claims are intended to be written as method steps. For the sake of examination, the claims have been interpreted as only requiring that the claimed structures be capable of performing the method steps and are not so narrow as to require the method steps to actually be performed.
Claim 2 recites the limitation “the diameter of the outer member” in line 2. It is unclear if this is referring to “an inner diameter of the inner surface of the outer member” as recited in claim 1 or an outer diameter of the outer member. For the sake of examination, the limitation will be interpreted as “an outer diameter of the outer member”.
Claims 3, 5-7, 16-23, and 38-45 are rejected as depending from rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, 16, 18-20, 22, 23, 38, 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2018/0193042) in view of Solar (US 2018/0008801) and further in view of Wondka (US 2009/0156953).
Regarding claim 1, Wilson discloses an intravascular delivery system (150, Fig 2A) configured for controllable displacement along a guide wire in a blood vessel of interest (Para 0150, lines 5-12), comprising: an outer member (200, Fig 2A) comprises an inner surface defining a sheath lumen (223, Fig 2A), wherein the outer member comprises an outer member proximal end (end near marker 224b, Fig 2A) and an outer member distal end (end near marker 224a, Fig 2A); an inner member (300, Fig 2A) wherein the inner member is configured to be disposed at least partially within the sheath lumen of the outer member (Para 0070, lines 19-21; Para 0125, lines 1-3), wherein the inner member comprises a tapered distal tip (346, Fig 2A) configured with a tapered delivery micro-catheter (Para 0145, lines 14-19); wherein the inner member comprises a shaft (360, Fig 2A), wherein the inner member is configured to extend distally from the outer member by a predetermined maximum distance (See Fig 2B that depicts the engaged mode where the inner member 300 extends by a predetermined maximum distance); and an interconnection mechanism disposed in an operative coupling with the inner member and the outer member, wherein engagement and disengagement between the inner member and the outer member is provided (Para 0161; detents and correspondingly –shaped surface features comprise the interconnection mechanism), wherein the interconnection mechanism is controllably actuated to operate the intravascular delivery system in engaged or disengaged modes of operation; wherein, in the engaged mode of operation (Para 0161), the inner member and the outer member are engaged for a controllable common displacement along the guide wire and the inner member extends distally from the outer member by the predetermined maximum distance, wherein the interconnection mechanism is configured to lock the inner member with the outer member thereby limiting any linear displacement therebetween in the engaged mode of operation (Para 160, lines 29-32), and wherein, in the disengaged mode of operation, the inner member is pulled proximally to disengage the inner member from the outer member, wherein the inner member and the outer member are  disengaged for retraction of the inner member from the outer member (Para 0160, lines 19-25; Para 0161; when the coupling features are not engaged, the inner and outer members are no longer coupled to one another and thus the inner member can move freely relative to the outer member and be retracted).
Wilson is silent regarding a balloon member attached to the tapered distal tip of the inner member; wherein the inner member comprises a shaft comprising an inflation lumen configured to provide a fluid passage to the balloon member; wherein the inner member comprises a frictional element disposed circumferentially around the shaft of the inner member, wherein an outer surface of the frictional element comprises a tapered configuration, wherein only a backward movement of the inner member relative to the outer member is permitted when the inner member extends distally from the outer member by the predetermined maximum distance; wherein engagement and disengagement between the inner member and the outer member is provided by the friction forces between the outer surface of the frictional element and the inner surface of the outer member, wherein an outer diameter of the outer surface of the frictional element exceeds an inner diameter of the inner surface of the outer member to prevent forward motion of the frictional element of the inner member relative to the inner surface of the outer member, the inner member is pulled proximally to disengage the frictional element from the inner surface of the outer member.
Solar teaches a member having a tapered distal tip (22, Fig 1) configured with a tapered delivery micro-catheter (26, Fig 1) having an elongated body of a predetermined length (See Fig 1) and a balloon member (36, Fig 4A) attached to said tapered distal tip of said inner member in proximity to said tapered delivery micro-catheter (Para 0035, lines 1-8; As seen in Fig 4A, the balloon 36 is on a proximal end 24 of the distal tip 22 which is near the delivery micro-catheter 26); an inflation lumen extending inside said inner member between said proximal section and said balloon member at said distal section to provide a fluid passage between a balloon inflation system and said balloon member (Para 0035, lines 8-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner member disclosed by Wilson to include a balloon on the distal tip as taught by Solar in order to have a microcatheter that can be advanced into an area of vessel having an occlusion and then being able to expand the balloon to break up an occlusion (Para 0043).
The modified invention of Wilson and Solar disclose all of the elements of the invention as discussed above, however, is silent regarding the inner member comprises a frictional element disposed circumferentially around the shaft of the inner member, wherein an outer surface of the frictional element comprises a tapered configuration, wherein only a backward movement of the inner member relative to the outer member is permitted when the inner member extends distally from the outer member by the predetermined maximum distance; wherein engagement and disengagement between the inner member and the outer member is provided, provided by the friction forces between the outer surface of the frictional element and the inner surface of the outer member, wherein an outer diameter of the outer surface of the frictional element exceeds an inner diameter of the inner surface of the outer member to prevent forward motion of the frictional element of the inner member relative to the inner surface of the outer member, the inner member is pulled proximally to disengage the frictional element from the inner surface of the outer member.
Wondka teaches an inner member (catheter 26, Fig 12C) comprising a frictional element (116, Fig 12C) disposed circumferentially around the shaft of the inner member (See Fig 12C), wherein an outer surface of the frictional element comprises a tapered configuration (See Fig 12C), wherein only a backward movement of the inner member relative to an outer member (catheter 28, Fig 12C) is permitted when the inner member is fully inserted into the outer member (Para 0090, the flange 115 prevents further forward movement); wherein engagement and disengagement between the inner member and the outer member is provided by the friction forces between the outer surface of the frictional element and the inner surface of the outer member (Para 0090, “interference fit”), wherein an outer diameter of the outer surface of the frictional element exceeds an inner diameter of the inner surface of the outer member to prevent forward motion of the frictional element of the inner member relative to the inner surface of the outer member (Oxford dictionary defines interference fit as “A fit between two parts in which the external dimension of one part slightly exceeds the internal dimension of the part into which it has to fit”), the inner member is pulled proximally to disengage the frictional element from the inner surface of the outer member (Para 0090, the flange 115 can only be pulled proximally to remove the inner member 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the interconnection mechanism disclosed by Wilson with the frictional element 116 and flange 115 as taught by Wondka in order to have a mechanism that provides sealing, security, and positioning of the inner and outer members
Regarding claim 3, the modified invention of Wilson, Solar, and Wondka further discloses the balloon member (36, Fig 4A –Solar) assumes an inflated configuration and a deflated configuration, wherein in said deflated configuration, said balloon member is configured to be displaced in the blood vessel, and wherein when said balloon member is configured to be controllably transformed into said inflated configuration within the blood vessel (Para 0043 –Solar).
Regarding claim 5, the modified invention of Wilson, Solar, and Wondka further discloses a diameter of said tapered delivery micro-catheter (346, Fig 2A -Wilson) at a distal end thereof does not exceed 1mm (Para 0145, lines 14-19 -Wilson; 0.031in = 0.79mm).
Regarding claim 7, the modified invention of Wilson, Solar, and Wondka further discloses an outer member pusher (230, Fig 4F -Wilson) configured with a flattened portion (Para 0128 -Wilson, lines 1-9; the solid wire can be oval or quarter circle shaped) at a distal end thereof and secured to the outer member proximal end (Para 0127, lines 1-5; Also see Fig 2A -Wilson).
Regarding claim 16, the modified invention of Wilson, Solar, and Wondka disclose said tapered delivery micro-catheter (346, Fig 2A –Wilson) comprises a flexible material having differential flexibility along a length thereof, wherein the flexibility of the tapered delivery micro-catheter increases towards a distal end thereof (Para 0146, lines 6-8 -Wilson).
Regarding claim 18, the modified invention of Wilson, Solar, and Wondka further discloses a flat wire helical coil member (“wound ribbon”, Para 0117 -Wilson) forming at least a portion of the outer member (200, Fig 2A -Wilson) (Para 0117 -Wilson).
Regarding claim 19, the modified invention of Wilson, Solar, and Wondka further discloses the outer member pusher (230, Fig 4F -Wilson) comprises a round solid wire flattened at the distal end thereof (Para 0128 -Wilson, lines 1-9; the solid wire can be oval or quarter circle shaped),
Regarding claim 20, the modified invention of Wilson, Solar, and Wondka further discloses the flat wire helical coil member comprises a shape memory alloy (Para 0117, lines 1-10 -Wilson; Nitinol is a shape-memory alloy).
Regarding claim 22, the modified invention of Wilson, Solar, and Wondka further discloses one or more radio-opaque markers (224a and 344a, Fig 2A -Wilson) attached to the outer member distal end or a distal end of said tapered delivery micro-catheter (Para 0121, lines 1-5; Para 0158, lines 11-16 -Wilson).
Regarding claim 23, the modified invention of Wilson, Solar, and Wondka discloses one or more radio-opaque markers (344a and 344b, Fig 2A -Wilson) attached to the tapered distal tip (346, Fig 2A -Wilson) of the inner member in proximity to the balloon member (36, Fig 4A -Solar) (As the balloon member is attached to the distal tip of inner member as taught by Solar and the markers are on a distal tip of the inner member as taught by Wilson, the modified invention of Wilson and Solar would teach that the markers on the distal tip are in proximity to the balloon member on the distal tip).
Regarding claim 38, the modified invention of Wilson, Solar, and Wondka discloses a stent configured to be delivered through the outer member when the inner member is retracted (Para 0091, lines 23-30 -Wilson).
Regarding claim 41, the modified invention of Wilson, Solar, and Wondka discloses the balloon member (36, Fig 4A –Solar) is attached in proximity to the tapered delivery micro-catheter (Para 0035, lines 1-8 -Solar; As seen in Fig 4A, the balloon 36 is on a proximal end 24 of the distal tip 22 which is near the delivery micro-catheter 26).
Regarding claim 42, the modified invention of Wilson, Solar, and Wondka discloses the balloon member (36, Fig 4A –Solar) comprises a smooth surface (See Fig 8 -Solar; there are no surface features or drug crystals illustrated or discussed and thus is smooth at least compared to a balloon that contains surface features or drug crystals).
Regarding claim 43, the modified invention of Wilson, Solar, and Wondka discloses the inner member (300, Fig 2A -Wilson) comprises an inner member pusher (366, Fig 2A) configured to facilitate retraction of the inner member from the outer member (Para 0142, lines 1-16 -Wilson).
Regarding claim 44, the modified invention of Wilson, Solar, and Wondka discloses the outer member distal end (end of 200 near marker 224a, Fig 2A) is tapered to provide a smooth transition between the outer member distal end and the inner member (Para 0099, lines 3-8 -Wilson).
Regarding claim 45, the modified invention of Wilson, Solar, and Wondka discloses a portion of the inner member (300, Fig 2A -Wilson) is tapered to provide a smooth transition between the outer member distal end and the inner member (Portion 346 is tapered to provide a smooth transition as best seen in Fig 2B -Wilson).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2018/0193042) in view of Solar (US 2018/0008801) and further in view of Wondka (US 2009/0156953) and further in view of Patterson (US 6648854).
Regarding claim 2, the modified invention of Wilson, Solar, and Wondka discloses the balloon member (36, Fig 4A –Solar) and the outer member having an outer diameter of 2.1mm, however is silent regarding the balloon member having an inflated diameter exceeding the diameter of the outer member.
Patterson teaches a catheter member (10, Fig 1) comprising a balloon member (16, Fig 1), wherein the balloon member has an inflated outer diameter of 3.0 to 5.5mm (Col 6, lines 4-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon disclosed by Wilson, Solar, and Wondka to have an inflated diameter of 3-5.5mm (therefore would be larger than the outer member) as taught by Patterson in order to have a balloon that is sized for a specific purpose such as dilation, occlusion, flow control, or tissue reformation (Col 1, lines 15-17). Additionally, it has been held that discovering the optimum proportion of an element only involves routine skill in the art.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2018/0193042) in view of Solar (US 2018/0008801) and further in view of Wondka (US 2009/0156953) and further in view of Meguro (US 2002/0087076).
Regarding claim 6, the modified invention of Wilson, Solar, and Wondka discloses said outer member, at the distal end thereof, is configured with a tapered outer tip (Para 0099, lines 3-8 -Wilson), however, is silent regarding wherein a dimensional transition between the outer diameter of the outer member and the outer diameter of the inner member is below 0.004". 
Meguro teaches a tapered distal tip (5a, Fig 6) of said inner member (A, Fig 6) interfaces, at the outer surface thereof, with an inner surface of said tapered outer tip (6a, Fig 6) of said outer member (B, Fig 6), and wherein a dimensional transition between the outer diameter of the outer member and the outer diameter of the inner member is below 0.004" (Para 0059, “without a gap”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner member and outer member disclosed by Wilson and Solar to have a dimensional transition below 0.004” as taught by Meguro in order to have an intravascular system that can mitigating pains felt by the patient (Para 0002; Para 0020-0021).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2018/0193042) in view of Solar (US 2018/0008801) and further in view of Wondka (US 2009/0156953) and further in view of Sutton (US 5704926).
Regarding claim 17, the modified invention of Wilson, Solar, and Wondka discloses the material of the tapered delivery micro-catheter increases in flexibility towards the distal end (Para 0146, lines 6-8 -Wilson), however, it is silent regarding the tapered delivery micro-catheter comprises a flat wire helical coil, and wherein a pitch of said flat wire helical coil changes along the length of said tapered delivery micro-catheter to increase the flexibility of the tapered delivery micro-catheter towards the distal end thereof.
Sutton teaches a catheter (10, Fig 2) that is formed of a flexible material having differentially flexibility along the length (Col 3, lines 28-51) and includes a flat wire helical coil (14, Fig 2) extending along said predetermined length of said catheter, and wherein the pitch of said flat wire helical coil changes along the length of said catheter to increase the flexibility of the catheter towards the distal end thereof (Col 3, lines 28-51)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tapered delivery micro-catheter disclosed by Wilson, Solar, and Wondka to include a flat wire helical coil of varying pitch in order to have a micro-catheter that has a good compression strength at the proximal end and has great trackability at the distal end (Col 3, lines 28-51).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2018/0193042) in view of Solar (US 2018/0008801) and further in view of Wondka (US 2009/0156953) and further in view of Stigall (US 2014/0058251).
Regarding claim 21, the modified invention of Wilson, Solar, and Wondka discloses the flat wire helical member can be made of a variety of different materials (Para 0117 -Wilson), however, it is silent regarding said flat wire helical coil comprises a radio-opaque material. 
Stigall discloses a flat wire helical coil member (120, Fig 2) is formed of a radio-opaque material (Para 0034, lines 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flat wire helical coil member disclosed by Wilson, Solar, and Wondka with the radio-opaque flat wire helical coil taught by Stigall in order to have a micro-catheter where the user can visualize the progress of the catheter toward the target location (Para 0003, lines 1-3).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2018/0193042) in view of Solar (US 2018/0008801) and further in view of Wondka (US 2009/0156953) and further in view of Simpson (US 2016/0144155).
Regarding claim 39, the modified invention of Wilson, Solar, and Wondka discloses the inner member comprises a balloon inflation hub herein the balloon member is configured to be inflated with fluid (Para 0035, lines 8-12 -Solar), however, it is silent regarding wherein the balloon member is configured to be inflated with air.
Simpson teaches a balloon member (107, Fig 1) configured to be inflated with air (Para 0027, lines 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the balloon disclosed by Wilson, Solar, and Wondka to be a balloon that is configured to inflate with air since Simpson teaches a balloon inflated with fluid or a balloon inflated with air could be used to achieve the same result (providing an inflatable member (Para 0009, lines 22-26)) and thus a balloon inflated with fluid and a balloon inflated with air were art-recognized equivalents at the time the invention was made. It has been held that substituting parts of an invention involves only routine skill in the art.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2018/0193042) in view of Solar (US 2018/0008801) and further in view of Wondka (US 2009/0156953) and further in view of Tegels (US 2014/0194918).
Regarding claim 40, the modified invention of Wilson, Solar, and Wondka discloses all of the element of the invention as discussed above, however is silent regarding the inner member comprises a rapid exchange guidewire port.
Tegels teaches an inner member (20, Fig 2C) comprising a rapid exchange guidewire port (22, Fig 2C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner member disclosed by Wilson, Solar, and Wondka to include a rapid exchange guidewire port as taught by Tegels in order to provide a guidewire lumen with a shorter length to allow for quicker insertion and removal of guidewires (Para 0007).
Response to Arguments
	Applicant’s arguments regarding the previously cited references failing to teach all of the elements of the independent claim 1 have been fully considered but are moot in view of the current rejection that relies on Wondka to teach the amended limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783